NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                            
                     Fl LE
                 IN CLERKS OFFICE
          IUPReME ccurrr, STATE OF WASH1NG1Q11

                 DATE    1\1\ Q 3      2014
              =ttw hMvif .~ .
          ~ Cle:JUimt:ll




                     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


              IN THE MATTER OF THE                       )
              DISCIPLINARY PROCEEDING                    )
              AGAINST:                                   )
                                                         )   No. 88513-3
                             Lori A. Petersen,           )
                             Certified Professional      )   En Bane
                             Guardian No. 9713,          )
                                                         )
                                       Petitioner.       )   Filed     JUL 0 3 2014
              _______________ ____.)                 .



                     GONZALEZ, J.---The Certified Professional Guardianship Board (Board) has

              asked us to suspend guardian Lori Petersen for actions stemming from her

              guardianship ofD.S. and J.S. Petersen contends that this sanction is improper and

              suggests the Board has run afoul of separation of powers principles, violated the

              appearance of fairness doctrine, impermissibly lowered the evidentiary standard,

              and failed to consider the proportionality of the sanction. We agree with Petersen

              as to her last contention. She has questioned, albeit obliquely, the proportionality

              of the sanction, and so the Board should have considered the sanction's magnitude
                                                      
          In re Petersen, No. 88513-3


          relative to those imposed in other cases. Accordingly, we remand to the Board to

              conduct a consistency analysis pursuant to its internal regulations and this opinion.

                                     FACTS AND PROCEDURAL HISTORY

                       Petersen has been a certified professional guardian since 2001. She owns

              and operates Empire Care and Guardianship, a large agency serving over 60 wards.

              She served on the Board from 2003 until 2009 and sat on the Standards of Practice

              Committee (SOPC). 1 From December 2009 until April 2010, the Board received a

              number of grievances and complaints regarding Petersen's treatment of three

              wards who were all, at one point, housed at Peterson Place, an adult family home.

              Following protocol, the SOPC opened files for each grievance and informed

              Petersen that an investigation would be forthcoming.

                       According to Petersen, Commissioner Valente, who was the chair of the

              SOPC and had served on the Board with Petersen, 2 encouraged the SOPC to

              conduct a factual inquest to see if the charges were substantiated. Though the




              1
                Among other duties, the SOPC reviews grievances that have been filed with the Board.
              Certified Prof'l Guardianship Bd. (CPGB) Program Rules 506.1 (Disciplinary Regulation (DR)
              506.1). For electronic access to current DRs, see note 3, infra. When examining a grievance, the
              SOPC can (1) request further information from the Administrative Office ofthe Courts (AOC),
              (2) dismiss the grievance, (3) request that the board file a formal complaint, (4) request that the
              Board enter into an agreement regarding discipline, or (5) direct that AOC contact the
              professional guardian to discuss a minor disciplinary issue. !d. The SOPC may also "direct
              AOC to obtain the statement of any person believed to have information relevant to the
              grievance." DR 506.1.1.
              2
                Petersen believes her confrontational relationship with Commissioner Valente during her tenure
              on the Board precipitated his actions. Opening Br. of Lori Petersen at 30-31.
                                                              2
                                                    
              In re Petersen, No. 88513-3


              record is silent on this point, presumably the SOPC agreed because Commissioner

              Valente conducted an inquest hearing in his courtroom on July 15, 2010. At this

              hearing, Petersen was sworn in, was represented by counsel, and was given the

              opportunity to present testimony and offer evidence. Commissioner Valente also

              questioned Petersen at length with no objections from Petersen's attorney. As a

              result of these hearings, Commissioner Valente composed several written opinion

              letters that he sent to Petersen and others involved in the proceeding. To the

              Board, he recommended that a complaint be filed. The Board agreed and served

              Petersen with a complaint on Apri125, 2012. In it, the Board charged Petersen

              with violating nine different standards of practice (SOPs). 3 Petersen filed a timely

              answer that denied all the allegations and set out affirmative defenses. Petersen

              also sought to have the complaint dismissed with prejudice and to be reimbursed

              for costs and attorney's fees. When attempts to reach an agreed settlement failed,

              the Board served Petersen with a notice of hearing.

                       Two and a half days of hearings were held in late October 2012 before

              Hearing Officer Roderick Simmons. Each side was allowed to submit briefing.

              The Board presented seven witnesses, and Petersen called four, including herself,


              3 The SOPs have been renumbered since this action began. Because the CPGB Guardianship
              Program Rules ch. 400 (SOPs) are not available under the former codification, we cite the
              current numeration as long as the substance of the standard has remained substantially the same.
              In cases where the standards have been amended, they are cited as former SOP and a footnote
              with the text of the standard is provided. Current SOPs and DRs are available at
              http://www. courts. wa. gov /programs_orgs/Guardian/?fa=guardian. display &fileN ame=rulesindex.
                                                             3
                                                  
              In re Petersen, No. 88513-3


              to the stand. A joint binder of exhibits was also admitted. The hearing officer

              considered all the evidence and testimony and entered findings of fact, conclusions

              of law, and a recommendation.

              A. Findings Regarding the Guardianship of D.S.

                       D.S. was an elderly woman who suffered from dementia. She was placed at

              Peterson Place when her granddaughter could no longer provide adequate care.

              Petersen became D.S.'s guardian in March 2009. In August 2009, D.S.'s

              granddaughter asked Heidi Peterson4 to obtain new glasses for D.S. because D.S.

              was an avid reader and her old glasses were scratched and broken. Petersen did

              not think D.S. needed a new pair but permitted Heidi Peterson to look into the

              matter. Heidi Peterson took D.S. to the optometrist for an initial appointment. But

              there was no follow up, and the optometrist's office could not reach Petersen. This

              resulted in a considerable delay that the Hearing Officer found inexcusable and

              unnecessary. Ex. 10, at 830 (Findings ofFact (FF), Conclusions ofLaw (CL), &

              Recommendations to Bd. for Action). He determined that Petersen was dismissive

              of the need to replace the glasses and that "she exhibited little enthusiasm for

              completing the steps necessary to facilitate this activity of daily living that is so




              4
                Heidi Peterson is the owner of Peterson Place Adult Family Home, where D.S. was living at the
              time that Petersen was her guardian.
                                                             4
                                                    
          In re Petersen, No. 88513-3


              enjoyed by D.S." !d. at 829. The hearing officer determined this was a violation

              of SOP 402.2 5 and 405.1. 6

                       In October 2009, Heidi Peterson notified Petersen that D.S. 's physical

              condition had worsened and Petersen authorized a trip to the hospital. Petersen

              failed to inform D. S. 's family of these events until after the hospitalization began,

              which the hearing officer determined to be a violation of SOP 402.2 and 405 .1.

                       Toward the end of October 2009, Petersen decided to move D.S. from

              Peterson Place. Petersen claimed the move was necessary because the facility did

              not provide 24-hour nursing care. The hearing officer found that Petersen made

              "no showing that any quality of care issues could not have been addressed by

              discussion and communication." !d. at 830. Also, the hearing officer found that

              Petersen was dismissive of and incommunicative with D.S. 's family members.

              Because Petersen did not have justification to move D.S. and because she did not

              seek input from D.S.'s friends and family, Hearing Officer Simmons found she

              violated SOP 402.2 and 405 .1.



              5
                "The guardian, where appropriate, shall consider the views and opinions of profession~ls,
              relatives, and friends who are knowledgeable about the incapacitated person." SOP 402.2.
              6
                "The primary standard for decision-making is the Substituted Judgment Standard based upon
              the guardian's determination of the incapacitated person's competent preferences, i.e. what the
              incapacitated person would have decided when he or she had capacity. The guardian shall make
              reasonable efforts to ascertain the incapacitated person's historic preferences and shall give
              significant weight to such preferences. Competent preferences may be inferred from past
              statements or actions of the incapacitated person when the incapacitated person had capacity."
              SOP 405.1.
                                                             5
                                            
          In re Petersen, No.   88513~3



          B. Findings Regarding the Guardianship of JS.

                      J.S. was 18 years old when Petersen became his guardian. He suffered from

              a hereditary spinocerebellar ataxia disorder that caused muscle spasticity and

          blindness, rendered him wheelchair bound, and shortened his life expectancy.

              Despite these physical limitations, J.S. was able to express his desires and was

              aware of the terminal nature of his disease. He was moved from a family

              member's house, where he was being abused, into Peterson Place in May 2009.

              The hearing officer found that Petersen knew how deeply J.S. was affected by this

              move.

                      Nonetheless, on October 30,2009, Petersen's staff moved J.S. out of

              Peterson Place and into a hospice facility. The move occurred nine days after a

              petition to replace Petersen as J.S. 's guardian was filed. Petersen believed the

              move was necessary due to an order J.S.'s doctor issued on October 29, 2009 that

              recommended that J.S. receive hospice care or be put in a skilled nursing facility.

              No one spoke to J.S. about the move nor sought to learn his wishes.

                      Melody Hayashi-Taisy, J. S.' s teacher, friend, and advocate, came to

              Peterson Place as soon as she learned of the pending move. She described the

              scene as chaotic. J.S. was upset that he was being moved and understood that

              hospice care was for terminally ill patients. During this process, Petersen was not

              at Peterson Place and did not directly oversee the move.


                                                         6
                                           
          In re Petersen, No. 88513-3


                      Ultimately, J.S. was taken to the hospice facility without his reclining

          wheelchair, which was a source of security for him and where he preferred to

          spend substantial time. Once there, J.S. sobbed, screamed, and was disruptive.

              Staff at the facility did not know what to do and could not reach Petersen, so they

              called Hayashi-Taisy instead. Hayashi-Taisy brought J.S. his wheelchair and

              stayed with him until he went to sleep. On November 4, 2009, Petersen was

              replaced as J.S.'s guardian. With his doctor's consent, the new guardian moved

              J.S. back into Peterson Place and arranged for 24-hour nursing care there.

                      The hearing officer found that Petersen exhibited no regard for J.S. 's

              interests or opinions in moving him to hospice care. Petersen did not explain why

              she failed to consider placing J.S. in a skilled nursing facility or arrange for

              appropriate care at Peterson Place. The hearing officer found that this lack of

              regard for J.S.'s wishes and needs, especially during days that were then-perceived




                                                          7
                                                      
          In re Petersen, No. 88513-3


          to be his last, was in violation of SOP 403.1 7 and 402.2 and former SOP 401.12, 8

          401.15, 9 and 404.5. 10

          C. Recommended Sanctions

                       The hearing officer found that the SOPs that Petersen violated involved the

          paramount duty of a guardian--to actively seek information and input from the

          ward and others close to the ward to ensure appropriate care and residential

          placement decisions. Hearing Officer Simmons also considered the relevant

          aggravating and mitigating factors and the weight that each factor should be given

              in making his recommendation to the Board. Specifically, he determined that

              Petersen's significant experience as a guardian, her failure to aclmowledge her

              wrongful conduct, her prior disciplinary history, and the vulnerability of her wards

              were all aggravating circumstances that should be given significant weight.

              Though he determined that Petersen's cooperation and her willingness to take



              7
                "The civil rights and liberties of the incapacitated person shall be protected. The independence
              and self-reliance of the incapacitated person shall be maximized to the greatest extent consistent
              with their protection and safety. The guardian shall protect the personal and economic interests
              of the incapacitated person and foster growth, independence, and self-reliimce." SOP 403.1.
              8 "When possible, the guardian will defer to an incapacitated person's autonomous capacity to

              make decisions." Former SOP 401.12.
              9
                "Guardians of the Person shall have meaningful in-person contact with their clients as needed
              and shall maintain telephone contact with care providers, medical staff and others who manage
              aspects of care as needed an appropriate. Meaningful in-person contact shall provide the
              opportunity to observe the incapacitated person's circumstances and interactions with care
              providers." Former SOP 401.15. ·
              10
                 "The guardian, shall, to the extent possible, select residential placements which enhance the
              quality of life of the incapacitated person, provide the opportunity to maximize the independence
              of the incapacitated person, and provide for physical comfort and safety." Former SOP 404.5.
                                                              8
                                           
          In re Petersen, No. 88513-3


              cases from Adult Protective Services were mitigating circumstances, Hearing

              Officer Simmons did not afford these factors much weight. Finally, he found that

              both D.S. and J.S. suffered actual, significant injuries.

                      Given these findings, Hearing Officer Simmons determined that a letter of

              reprimand was insufficient. Instead, he recommended that Petersen be (1)

              suspended for one year for her misconduct regarding the relocation ofD.S. and

              J.S.; (2) concurrently prohibited from taking new cases for 3 months for the delay

              in obtaining new glasses for D.S.; (3) subjected to a probationary period of24

              months postsuspension, where any relocation decision would be reviewed by a

              different certified professional guardian; and (4) required to pay costs of

              proceedings.

                      The hearing officer's findings of fact, conclusions of law, and

              recommendation as well as Petersen's objection were submitted to the Bo.ard. The

              Administrative Office of the Courts also submitted a declaration that documented

              the fees and costs associated with the disciplinary matter, which totaled

              $40,366.16. The Board considered the matter at its January 30,2013 meeting. The

              board members who did not have a conflict of interest voted six to one to adopt the

              hearing officer's recommended sanctions. They declined to impose thecosts

              associated with hiring the hearing officer, lowering the fees to $32,393.66. The

              lone dissenting board member argued that no fees should be imposed because the


                                                          9
                                           
          In re Petersen, No. 88513-3


          hearing officer did not state a basis for imposing fees, he did not know the amount
                                                     . .        .            .

          of fees that would be imposed, and that the imposition of fees and costs should be

          equitable and in proportion to the misconduct. The Board submitted the record and

          its recommendation for our review. Petersen petitioned this court to permit

          briefing and oral argument. We granted the petition and now affirm in part and

          remand for further proceedings consistent with this opinion.

                                                  ANALYSIS

          Standard of review

                      Petersen takes issue both with Hearing Officer Simmons's factual findings

              and his conclusions of law. We give "a hearing officer's findings of fact

              'considerable weight,' ... and will uphold the findings where they are supported

              by 'substantial evidence."' In re Disciplinary Proceeding Against Ferguson, 170

              Wn.2d 916, 927, 246 P.3d 1236 (2011) (quoting In re Disciplinary Proceeding

              Against Botimer, 166 Wn.2d 759,767, 214 P.3d 133 (2009)). The burden is on the

              party challenging the findings of fact to properly assign error and to establish that

              specific challenged findings are not supported by the record. See In re

              Disciplinary Proceeding Against Kronenberg, 155 Wn.2d 184, 191, 117 P.3d 1134

              (2005) (quoting In re Disciplinary Proceeding Against Kagele, 149 Wn.2d 793,

              814, 72 P.3d 1067 (2003); In re Disciplinary Proceeding Against Haskell, 136




                                                           10
                                             
          In re Petersen, No. 88513-3


          Wn.2d 300, 311, 962 P.2d 813 (1998)). Because Petersen has failed to properly

          assign error to the hearing officer's factual findings, we do not disturb them.

                      We review legal questions and the Board's conclusions of law de novo. See

          In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 717, 72 P.3d 173

          (2003).

          A. Separation ofpowers

                      "Our constitution does not contain a formal separation of powers clause."

          Brown v. Owen, 165 Wn.2d 706, 718, 206 P.3d 310 (2009) (citing CONST. art. II,§

              1, art. III, § 2, art. IV, § 1; Carrick v. Locke, 125 Wn.2d 129, 134-35, 882 P.2d 173

              (1994)). '"Nonetheless, the very division of our government into different

          branches has been presumed throughout our state's history to give rise to a vital

              separation ofpowers doctrine."' Id. (quoting Carrick, 125 Wn.2d at 135). "'The

              doctrine serves mainly to ensure that the fundamental functions of each branch

              remain inviolate."' Id. (quoting Carrick, 125 Wn.2d at 135). At its crux, "'[t]he

              question to be asked is not whether two branches of government engage in

              coinciding activities, but rather whether the activity of one branch threatens the

              independence or integrity or invades the prerogatives of another."' Carrick, 125

              Wn.2d at 135 (quoting Zylstra v. Piva, 85 Wn.2d 743, 750, 539 P.2d 823 (1975)).

              A delegation of authority must involve (1) standards to guide the agency and (2)




                                                        11
                                                       
          In re Petersen, No. 88513-3


          procedural safeguards to control for abuse of discretionary power. State v.

          Simmons, 152 Wn.2d 450, 455, 98 P.3d 789 (2004).

                        Petersen does not claim that the Board has been provided no standards to

              guide its actions. Instead, she argues that the Board has been delegated executive,

              legislative, and judicial power in violation of separation of powers because of

              insufficient procedural safeguards to control its administrative action. See Opening

              Br. of Lori A. Petersen at 17. She concludes that separation of powers and her due

              process rights have been violated because her disciplinary proceeding did not

              mirror the one approved in Simmons, which concerned the legislature's delegation

              of rule making authority to the Department of Corrections (DOC). This is not an

              apt comparison. Not only is Simmons distinguishable but also adequate process

              has been provided. Most importantly, none of the powers delegated to the Board

              threaten the integrity, independence, or prerogatives of any other branch of

              government.

              1. The Board's authority and structure

                        To be regulated by the Board, a guardian must first fall under the statutory

              definition of "certified professional guardian" in RCW 11.88.008. 11 GR 23(a).




              11
                "As used in this chapter, 'professional guardian' means a guardian appointed under this
              chapter who is not a member of the incapacitated person's family and who charges fees for
              carrying out the duties of court-appointed guardian of three or more incapacitated persons."
              RCW 11 .88.008.
                                                             12
                                                         
          In re Petersen, No. 88513-·3


          But '"guardianships are equitable creations of the courts and it is the court that

          retains ultimate responsibility for protecting the ward's person and estate."' In re

          Guardianship o.fLamb, 173 Wn.2d 173, 184,265 P.3d 876 (2011) (quoting In re

          Guardianship of Hallauer, 44 Wn. App. 795, 797, 723 P.2d 1161 (1986)). The

          Board was created by this court to oversee the certification, regulation, and

              discipline of professional guardians and related agencies. See id. at 185. We select

          the Board's members, oversee the Board's actions, ratify the Board's decisions,

              and enforce the Board's orders. See GR 23(c)(1)(i), (iii), (2)(v), (x)(c), (3).

                         Despite our oversight of final decisions, we delegated numerous regulatory

              and rule making tasks to the Board. As part of its duties, the Board must adopt and

              implement SOPs that govern the minimum standards that professional guardians

              must meet. 12 GR 23( c)(2)(ii). The Board must also adopt and implement

              procedures for reviewing grievances and imposing disciplinary sanctions when

              professional guardians fail to comply with relevant standards, statutes, duties, or

              other requirements. GR 23 (c)(2)( viii). The Board can investigate potential


              12
                   In Guardianship of Lamb, we summarized the purpose of SOP provisions:

                          These standards direct guardians to provide timely and accurate reports to the court, act
                        . within the scope of the appointed guardianship, consult with the incapacitated person and
                          defer to that person's autonomous decision-making capacity when possible, cooperate
                          with professional caregivers and relatives of the incapacitated person, and seek
                          independent professional evaluations and opinions when necessary to identify the
                          incapacitated person's best interests.

               173 Wn.2d at 185.
                                                                 13
                                           
          In re Petersen, No. 88513-3


          violations on its own initiative and has authority to conduct hearings and issue

          enforceable orders. GR 23( c)(2)(ix)-(x). To help carry out these duties, the Board

          has promulgated rules and regulations, SOPs, and Disciplinary Regulations (DRs).

          2. The powers delegated to the Board do not undermine the integrity,
          independence, or prerogatives of any other branch

                      Petersen challenges our delegation of a quasi-legislative power (rule

          making), quasi-executive power (investigation and prosecution), and quasi-judicial

          power (conducting hearings) to the Board. This, however, is insufficient to

          maintain a separation of powers violation. Like attorneys, guardians are officers of

          the court. See Seattle-First Nat'! Bank v. Brommers, 89 Wn.2d 190, 200, 570 P.2d

              103 5 ( 1977) ("The court having jurisdiction of a guardianship matter is said to be

              the superior guardian of the ward, while the person appointed guardian is deemed

              to be an officer of the court."). Like with attorney discipline, with guardian

              discipline "[w ]e have 'the inherent power to promulgate rules of discipline, to

              interpret them, and to enforce them."' In re Disciplinary Proceeding Against

              Haley, 156 Wn.2d 324,333, 126 P.3d 1262 (2006) (emphasis omitted) (quoting in

              re Disciplinary Proceeding Against Stroh, 97 Wn.2d 289, 294, 644 P.2d 1161

              (1982)).

                      With such broad plenary power over guardianship practice, our delegation of

              rule making, investigation and prosecution, and adjudication to the Board does not

              run afoul of separation of powers principles. Furthermore, combining such powers
                                                         14
                                                     
          In re Petersen, No. 88513-3


          in a disciplinary and regulatory board is well precedented. See In re Disciplinary

          Proceeding Against Deming, 108 Wn.2d 82, 106-07, 736 P.2d 639 (1987) ("The

          failure to strictly adhere to a complete separation of the investigatory, prosecutory

              and adjudicatory phases is not always a violation of due process."). Here, the

          Board's authority does not impinge on the legislature's prerogative to statutorily

              define "certified public guardian" or the executive's ability to investigate and

              prosecute guardians under the law. All of the Board's regulatory authority is that

              within the province of the judiciary, and so the delegation is proper.

              3. There are enough procedural safeguards to ensure that the power delegated by
              this court is not abused or arbitrarily administered

                        Though the Board's procedures do not mirror those approved in Simmons,

              they are sufficient to satisfy due process considerations in guardianship discipline.

              Simmons concerned the legislature's delegation of rule making authority to the

              DOC that effectively allowed the agency to define criminal conduct, traditionally a

              core legislative function. 152 Wn.2d at 452, 457. Simmons, who was in the

              custody of the DOC, was charged with persistent prison misbehavior under RCW

              9.94.070. ld. at 452. He argued that the statute impermissibly delegated

              legislative authority to the DOC. Jd. 13 We disagreed because "[t]he DOC afforded

              Simmons with access to the disciplinary code upon his admission into custody, the


              13
               The statute in question allowed the DOC to enact rules that defined the serious infractions that
              would constitute criminal misbehavior.
                                                             15
                                                     
          In re P_etersen, No. 88513-3


          right to appeal any adverse disciplinary hearing findings to the prison

          superintendent, and the constitutional rights attendant to a criminal proceeding."

          Id. at 458.

                        Here, the Board is not criminalizing behavior or defining terms in a statutory

              scheme, and so the cases present very different concerns. Nonetheless, the Board

              has enacted a set of procedures that give comparable protections to guardians

              facing discipline. The Board ( 1) provides sufficient notice of all regulations to

              certified professional guardians; 14 (2) treats a hearing officer's findings of fact and

              conclusions of law in discipline cases as a recommendation; 15 and (3) judicial

              review is mandatory for cases that result in suspension or decertification. 16

                        The Board's structure and authority do not violate any separation of powers

              principles. Our plenary authority over guardianships, our delegation of exclusively



              14
                 The Board is required to provide notice whenever any regulation is being adopted, repealed, or
              modified. CPGB Guardianship Program Rules 602.1 (Procedure for Adoption Amend. & Repeal
              of Regulations (Reg.) 602.1). All notices must have the text of the proposed change. Reg.
              602.1.1. All proposed changes must also be posted on the Board's web site as well as sent
              electronically to the Washington Association of Professional Guardians and all certified
              professional guardians individually to facilitate public comment. Reg. 602.2.1, 602.2.2, 602.2.3.
              15 By regulation, a hearing examiner's findings of fact and recommendation is merely a

              recommendation to the Board, which has an opportunity to review the findings and to accept,
              reject, or modify them. DR 512. The record adequately shows that the Board reviewed the
              recommendation in Petersen's case. Ex. 17, at 1616-1 7 (Bd. Special Called Exec. Session
              Meeting). And so, like the litigant inSimmons whose case was reviewed by the superintendent,
              Petersen did receive a second look from an administrative source.
              16
                 This court must review all disciplinary cases that result in a recommendation of suspension or
              decertification. DR 513 .2. Although we generally do not accept briefing or hear oral arguments
              in such cases, we do review a complete record and have the authority to adopt, modify, or
              reverse the Board's findings by written order. DR 513.3.
                                                             16
                                           
          In re Petersen, No. 88513-3


          judicial authority, and the adequacy of the procedures afforded during the

          disciplinary process permit the melding of quasi-legislative, quasi-judicial, and

          quasi -executive powers in this context.

          B. Appearance offairness doctrine

                      Petersen believes that Commissioner Valente's actions as a member of the

          SOPC and his persistence in pursuing the disciplinary actiori violate the appearance

              of fairness doctrine. See Opening Br. of Lori A. Petersen at 30. She also claims

          that Hearing Officer Simmons's financial interest in being retained for future

              disciplinary proceedings also runs afoul of this doctrine. See id. at 32. We

              disagree.

                      We apply the appearance of fairness doctrine to quasi-judicial proceedings

              in two circumstances: "(1) when an agency has employed procedures that create

              the appearance of unfairness and (2) when one or more acting members of the

              decisionmaking bodies have apparent conflicts of interest creating an appearance

              of unfairness or partiality." City of-Hoquiam v. Pub. Emp 't Relations Comm 'n, 97

              Wn.2d 481,488, 646 P.2d 129 (1982) (citation omitted). That said, "we detect no

              inherent unfairness in the mere combination of investigative and adjudicative

              functions, without more, that would prompt invocation of the appearance of

              fairness doctrine. [Also, w ]e must presume the board members acted properly and

              legally performed their duties until the contrary is shown." Wash. Med.


                                                        17
                                                    
          In re Petersen, No. 88513-3


          Disciplinary Bd. v. Johnston, 99 Wn.2d 466, 479, 663 P.2d 457 (1983) (emphasis

          added).

                        Though Commissioner Valente's inquest may be characterized as

          prosecutorial and therefore exempt from the appearance of fairness doctrine, 17 to

              an outside observer the hearing bore many hallmarks of a judicial or quasHudicial

          proceeding. The hearing was conducted in his courtroom during court hours, and

              Petersen was represented by counsel and gave testimony under oath. Accordingly,

              in this instance, we apply the appearance of fairness inquiry to the inquest.

                        Petersen characterizes Commissioner Valente's inquest as "unprecedented

              crusading" and essentially contends that the disciplinary action is a result of his

              personal vendetta and bias against her. See Opening Br. of Lori A: Petersen at 30.

              Nothing in the record, other than Petersen's allegations, supports this contention.

              In fact, the hearing officer found that "[t]he transcripts from the hearings

              [Commissioner Valente] conducted and the written opinion letters he issued

              demonstrate he acted fairly in all particulars related to these grievances." Ex. 10,

              at 828 (FF, CL, & Recommendations to Bd. for Action). Without any material

              evidence suggesting impropriety or properly assigning error to the hearing officer's

              finding, Petersen fails to satisfy the "something more" requirement that is


              17
                 The doctrine does not apply to executive functions such as prosecutorial inquests or coroner
              inquests. See State v. Finch, 137 Wn.2d 792, 809-10, 975 P.2d 967 (1999); Carrick, 125 Wn.2d
              at 140-43.
                                                             18
                                                    
          In re Petersen, No. 88513-3


          necessary for an appearance of fairness violation and so her charge against

          Commissioner Valente must fail. See Johnston, 99 Wn.2d at 479.

                        The same can also be said of Petersen's charge against Hearing Officer

          Simmons. That the Board paid the hearing officer for his services is not sufficient

          to maintain an appearance of fairness violation.

                        We presume that judicial hearings and judges are fair. In re Disciplinary

          Proceeding Against King, 168 Wn.2d 888, 904, 232 P.3d 1095 (2010). "Hearing

              officers are not judges, but we trust and empower them to preside over

              proceedings, take evidence, make findings of fact, and do other duties analogous to

              the role of a judge. The presumption of fairness for judges likewise applies to

              hearing officers in attorney disciplinary proceedings." Id. When an attorney

              facing discipline brought a similar charge against his hearing examiner, we

              summarily rejected this argument. See In re Disciplinary Proceeding Against

              Marshall, 167 Wn.2d 51, 69,217 P.3d 291 (2009). 18 We extend this logic and

              apply it in guardian discipline as well. Petersen has failed to adduce facts that

              prove Hearing Officer Simmons was biased, had a conflict of interest, or would

              seem unfair to a reasonable observer, and so this claim must also fail.




              18
                We found the hearing officers' "salary does not bias him any more than the salary paid to any
              judge who hears cases brought by the State of Washington. Additionally, [his] involvement and
              discussions relating to improving hearing officer performance does not show bias or the
              appearance ofunfairness." Marshall, 167 Wn.2d at 69.
                                                             19
                                                     
          In re Petersen, No. 88513-3


          C. Proper evidentiary standard

                        Prior to the fall of 2011, the Board was required to prove guardian

          misconduct by clear and convincing evidence before disciplinary sanctions could

          be imposed. During its September 2011 meeting, the Board considered changing

          its regulation to require a preponderance of the evidence standard of proof in light

          of our decision in Hardee v. Dep 't of Soc. & Health Servs., 172 Wn.2d 1, 256 P.3d

              339 (2011). Two months later, the Board voted to adopt the preponderance

              standard. Petersen claims this change violated her due process rights. She argues

              that the amount of education and testing necessary to become a certified

              professional guardian entitles her to have the hearing examiner apply the clear and

              convincing evidence standard. Opening Br. of Lori A. Petersen at 33-34. Petersen

              argues that guardians should be treated like physicians for the purposes of this

              inquiry and that Nguyen v. Dep 't ofHealth, Med. Quality Assurance Comm 'n, 144

              Wn.2d 516,29 P.3d 689 (2001), rather than Hardee, is controlling. She is

              mistaken. Applying the Mathews v. Eldridge three-part balancing test, 19 we are

              satisfied that a preponderance of the evidence standard adequately protects




              19
                Under Mathews, we must balance (1) the private interest at stake, (2) the risk of an erroneous
              deprivation of the interest and probable value of additional procedural safeguards, and (3) the
              government's interest including fiscal and administrative burdens that the additional procedures
              would entail. 424 U.S. at 335.
                                                             20
                                            
          In re Petersen, No. 88513-3


          Petersen's property interest in continued certification. 424 U.S. 319, 335, 96 S. Ct.

              893, 47 L. Ed. 2d 18 (1976).

              1. Mathews Test: private interest

                      The private interest involved in certification is substantial, but not as

              substantial as licensing for a physician. To become a professional certified

              guardian, an applicant must ( 1) be over 18 years of age and of suitable character;

              (2) have an associate's degree and four years' experience, have a bachelor's degree

              and two years' experience, or have a higher degree and one year's experience; and

              (3) have successfully completed a nine month certificate program. GR 23(d)(l).

              In comparison, "[b ]ecoming a licensed physician requires a four year

              undergraduate degree, a four year postgraduate degree, and additional years of

              residency training. Physicians must pass multiple tests and examinations before

              licensure and maintain continuing educational requirements thereafter." Hardee,

              172 Wn.2d at 13. The required work experience, nine month certificate program,

              and college degree are not commensurate with the requirements for medical

              practice. Furthermore, nothing but the certificate requirement is specific to

              guardianship practice, which also diminishes the private interest to some degree.

              2. Mathews Test: risk of erroneous deprivation

                      The risk of erroneous deprivation of a guardian's ability to practice may not

              be substantially decreased by a higher evidentiary standard because the Board's


                                                           21
                                             
          In re Petersen, No. 88513-3


          disciplinary process already includes procedural safeguards that minimize the

          potential of wrongful suspension or decertification.

                      Virtually all procedural safeguards available in comparable professional

          discipline processes are afforded guardians. A copy of a valid grievance is sent to

          the guardian who then has an opportunity to respond in writing. DR 504.5. The

          SOPC then reviews the grievance for merit and provides a recommendation to the

          Board. DR 505.1. Guardians can be represented by counsel at all stages ofthe

          proceeding. DR 509.1. Formal proceedings begin after the guardian has been

              served with a complaint that sets out specific alleged violations and supporting

              facts. DR 51 0.1. The guardian may file a response to the complaint. DR 51 0.5,

              510.7. Prior to any hearing, the parties must exchange witness lists and exhibits.

              DR 511.12. Both the Board and the guardian may subpoena witnesses and present

              witness testimony at the hearing. DR 511.9, 511.11. Some discovery is available.

              DR 511.10. When considering what action to take, the Board reviews the hearing

              officer's findings of fact, conclusions of law, and recommendation alongside the

              guardian's statement in opposition and rebuttal, if one is filed. DR 512.2, 512.3.

              Finally, this court reviews all decisions that seek to suspend or decertify the

              guardian. DR 513 .2. During this process, a guardian will not have his or her

              certification suspended unless there is a substantial risk of injury to the public or

              the guardian fails to cooperate. DR 519. An intermediate evidentiary standard


                                                         22
                                                
          In re Petersen, No. 88513-3


          may well provide guardians facing discipline additional protections from the risk

          of erroneous deprivation. Nonetheless, we are satisfied that, given the other

          existing safeguards, this risk is sufficiently remote even with the preponderance

          standard.

          3. Mathews Test: governmental interest

                     The State's interest, on the other hand, is very significant. The State is the

          ultimate guardian of the ward and bears responsibility for protecting the ward's

          person and estate, while the appointed guardian is just an officer of the court. See

          Guardianship of Lamb, 173 Wn.2d at 184; Brommers, 89 Wn.2d at 200. More

          importantly, guardians are appointed only for the most vulnerable individuals who

          are incapable of making their own critical decisions, much less vindicating their

          rights. This factor weighs strongly in favor of finding the lower standard of proof

          is sufficient in guardian discipline cases. Like the lead opinion concluded in

          Hardee, here too it is critical that the Board be able to effectively regulate

          guardians so as to protect the most vulnerable individuals. See 172 Wn.2d at 12.

                     We find no error in the Board's decision to apply a preponderance standard

          to its disciplinary process: the private interest involved does not outweigh that of

          the State, and the Board has provided ample procedures to ensure that the risks of

              erroneous deprivation are minimal.

          D. Proportionality analysis


                                                         23
                                             
          In re Petersen, No. 88513-3


                      Petersen questions whether the sanctions that the Board recommends are

          overly severe for the charged offense. See Opening Br. of Lori A. Petersen at 42-

          43. Generally, the party facing discipline "bears the burden of showing the

          Board's recommended sanction is not proportionate." In re Disciplinary

          Proceeding Against Preszler, 169Wn.2d 1, 38, 232 P.3d 1118 (2010). Though we

          maintain this principle, we find sufficient reasons to depart from it in this particular

              case.

                      Petersen must bear the burden of proving disproportionality. But we remain

              mindful of the Board's regulations, which establish that the SOPs

                      are designed to promote:

                      Consideration of all factors relevant to imposing the appropriate level of
                      sanction in an individual case;

                      Consideration of the appropriate weight of such factors in light of the stated
                      goals of guardian discipline; and

                      Consistency in the imposition of disciplinary sanctions for the same or
                      similar offenses."

              DR 501. Because this is a case of first impression and the Board aspires to

              consistency with disciplinary sanctions, we remand to the Board to consider

              whether the sanctions sought against Petersen, including the monetary fees, are

              consistent with those imposed in other cases. Hearing Officer Simmons explicitly

              discussed the relevant factors and the weight he afforded them in reaching a

              recommendation of suspension and probation. He did not, however, consider
                                                         24
                                                        
          In re Petersen, No. 88513-·3


          whether this recommendation deviatef] significantly from other disciplinary

          actions. We believe the circumstances ofthis case and the severity ofthe sanctions

          and fees in light of the charges brought by Petersen warrant an explicit

          proportionality inquiry. 20

                        We remand for an explicit proportionality inquiry in large part because this

          is the first case where we have had the opportunity to hold oral argument and enter

          a written opinion. Henceforth, this court will consider proportionality only if it is

          properly raised below.

                                                      CONCLUSION

                        Both in structure and in practice, the Board is constitutional. There has been

          no violation of separation of powers, and, given the record before us, there has

              been no violation of the appearance of fairness doctrine either. Moreover,

              considering the gravity of the governmental interest involved and the many

              procedural safeguards provided, we find a preponderance of the evidence to be a


              20
                This means the Board must consider the penalties that were imposed in past cases that appear
              to involve similar violations of regulations or similar punishments as that in the present case.
              See, e.g., Inre Broom, CPG No. 10300, CPGB No. 2011-014 (2012); In re Gaherin, CPG No.
              10330, CPGB Nos. 2010-020,2011-021 (2011); In re Nelson, CPG No. 10082, CPGB Nos.
              2010-025, 2011-005,2011-010 (2012). We acknowledge that most ofthe Board's prior cases
              were resolved by agreed settlement, and so they may well be distinguishable for that reason
              alone. We also acknowledge that not all cases involve the same aggrayating and mitigating
              circumstances, and therefore a deviatimi in punishment may be justified. Nonetheless, the Board
              must provide its reasoning for its recommended sanction not just in reference to the conduct of
              the guardian but also in reference to past disciplinary matters. ·This way we will be able to assess
              whether the recommended punishment is consistent with other similar cases and thus whether the
              directives of DR 501 have been satisfied by the Board.

                                                               25
                                    
          In re Petersen, No. 88513-3


          constitutionally adequate evidentiary standard for disciplinary proceedings.

          Nonetheless, we remand this case to the Board so it cah determine whether the

          sanction that it has asked us to impose promotes consistency.




                                                   26
                           
          In re Petersen, No. 88513-3




              WE CONCUR:




              ~ ivt,(IVLJ, 1 .      9.




                                               27